DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 8/29/22, Claims 1-3, 5-24 are pending.  Claims 6-15 were previously withdrawn.  Claim 4 was previously cancelled.  Claims 1-3, 5, 16-24 have been examined on the merits.
Withdrawn Rejections
The 112(b) rejection of claim 23 has been withdrawn due to the amendment to the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6,423, 355).
Regarding Claims 1-3, 19, 20, 21, and 24:  Lewis discloses using imbibed grains in bakery products [abstract].  Lewis discloses grains that are imbibed with salt or sugar or other solution and that the grain is whole [abstract].  Lewis discloses that the grains are wheat, rye, barley, oats, linseed, maize, rice, soy, triticale, sunflower seeds, nuts, or mixtures thereof [claim 26; col. 1, lines 23-30].  Lewis discloses 1 to about 6% salt and/or up to 20% sugar in the grains [col. 5 , lines 1-16] which overlap with and render obvious the at least 10% or at least 12% of the instant claims 1 and 24.  Lewis discloses adding 30% in baker’s percentage of the imbibed grain (functionalized) to bread flour [Ex. 1].  If the bread flour were present at 50 pounds at 100% baker’s percent then the grains would be present at 15 pounds (30% bakers percent) and the water would be present at 30 pounds (60% baker’ s percent); converting to weight percent, the amount of imbibed (functionalized) grain would be about 15% (50 pounds bread flour, 15 pounds imbibed grain, 30 pounds water, 5 pounds other ingredients).
Lewis does not explicitly disclose wherein the one or more functional ingredients are introduced into the grains, and wherein said functionalized grains have an overall granular structure within said dough or batter product.  However, since Lewis discloses that the grains are in whole form it would have been obvious that the grains would have had a granular structure.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Lewis does not explicitly disclose wherein the functionalized grains provide a barrier to protect the impregnated functional ingredients from interacting with the surrounding dough or batter.  However, since Lewis discloses that the grains are imbibed in whole form it would have been expected that the grains would have provided a barrier for the imbibed (functionalized) ingredients.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Lewis does not explicitly disclose wherein the total amount of functional ingredients in said functionalized grains is at least 40 wt.% of the total amount of said functional ingredients in said dough or batter product.  However, Lewis discloses that the grain is treated with the recited components and does not disclose the dough containing additional amounts of the components.  Therefore the grains of Lewis would contain at least 40% of the total amount of functional ingredients in the dough because the treated grain contains all of the functional ingredients used to make the dough.
Regarding Claim 21, the amount of imbibed grains used Lewis at complete substitution is substantially close to that of the instant claims at 95%, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
	Further, it would have been obvious to modify the amount of salt provided for or substituted in the dough composition based on the desired makers threshold for flavor and taste of the finished product, and level of gluten strengthening required, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 5:  Lewis discloses as discussed above in claim 1.  
Lewis discloses including the treated grain in combination with untreated wheat flour and therefore discloses a mixture of functionalized and non-functionalized grains [Ex. 1].
Regarding Claim 16:  Lewis discloses as discussed above in claim 1.  
Lewis discloses imbibing the grains with salt or sugar before mixing with the dough [Ex. 1]. 
Regarding Claims 18:   Lewis discloses using imbibed grains in bakery products [abstract].  Lewis discloses grains that are imbibed with salt or sugar or other solution and that the grain is whole [abstract].  Lewis discloses that the grains are wheat, rye, barley, oats, linseed, maize, rice, soy, triticale, sunflower seeds, nuts, and mixtures thereof [claim 26; col. 1, lines 23-30].  Lewis discloses salt and/or sugar in the grains [col. 5 , lines 1-16].  Lewis discloses adding 30% in baker’s percentage of the imbibed grain (functionalized) to bread flour [Ex. 1].  If the bread flour were present at 50 pounds at 100% baker’s percent then the grains would be present at 15 pounds ( 30% bakers percent) and the water would be present at 30 pounds (60% baker’ s percent); converting to weight percent, the amount of imbibed (functionalized) grain would be about 15% (50 pounds bread flour, 15 pounds imbibed grain, 30 pounds water, 5 pounds other ingredients).
Lewis does not explicitly disclose wherein the total amount of salt, natural sweetener, or artificial sweetener in the dough or batter product comprising the functionalized grain is reduced compared to a dough or batter product comprising non-functionalized grains, while maintaining the organoleptic properties of the bakery product. 
However, since Lewis discloses the same product used in the same manner as recited, it would have been expected that the feature of reducing the total amount of salt, natural sweetener, or artificial sweetener in a dough or batter as compared to a dough or batter comprising non-functionalized ingredients would have been a feature or property found in Lewis.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 22:  Lewis discloses as discussed above in claim 18.  Lewis discloses imbibing with salt as discussed above in claim 18.  Lewis does not explicitly disclose wherein the total amount of salt in the dough or batter product comprising the functionalized grain is reduced compared to a dough or batter product comprising non-functionalized grains, while maintaining the organoleptic properties of the bakery product. 
However, since Lewis discloses the same product used in the same manner as recited, it would have been expected that the feature of reducing the total amount of salt in a dough or batter as compared to a dough or batter comprising non-functionalized ingredients would have been a feature or property found in Lewis.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 23:  Lewis discloses as discussed above in claim 18.  Regarding the protective barrier, since Lewis discloses a seed imbibed with a salt solution or sugar solution or both as instantly claimed and as discussed above, it would have been obvious that the grains would have had a granular structure and it would have been expected that the grains would have provided a barrier for the imbibed (functionalized) ingredients.
  Therefore, it would have been expected to have the same properties such as “wherein the functionalized grains provide a natural barrier to protect the impregnated functional ingredients from interacting with the surrounding dough or batter”.  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6,423, 355) as applied to claim 1 above and in further view of Maloney (US 3,505,076).
Regarding Claim 17:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose adding a coloring agent.
Maloney discloses adding a coloring agent to grains while impregnating with a starch fat slurry [col. 1, lines 59-70].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Lewis to include grains that are impregnated with coloring agents as in Maloney in order for the grains to further stand out in the bread. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6,423, 355) as applied to claim 1 above and in further view of Artisan.net 2002.
Regarding Claim 21:   Lewis discloses as discussed above in claim 1.  Lewis does not explicitly disclose wherein the functionalized grain is between 40% and 95% of the total amount of functionalized ingredient in the dough or batter.
Artisan discloses an exemplary dough having about 50% flour and about 1% salt [pg. 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that in Lewis the amount of functionalized ingredients in the functionalized grain is at least 40% of the total amount of said functional ingredients in the dough or batter, where Artisan discloses about 1% salt is in a dough composition and Lewis discloses that the grains contain up to 6% salt and up to 20 % sugar and the grains are added at about 15% the weight of the dough to give salt at about .9% contributed from imbibed grain (6% salt in the grains x 15% wt. grains in dough).  Since Artisan discloses 1% salt and if the imbibed grain of Lewis were added at 15% to the dough (to give .9% salt), for a total of 1.9% salt in dough, the grains of Lewis (at .9% salt) would contribute about 47% of the total functional ingredients in the dough.
Response to Arguments
6.	The 112(b) rejection of claim 23 has been withdrawn due to the amendment to the claim.
7.	Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
8.	On pages 8-9, the Applicants assert that Lewis does not disclose that an overall granular structure is maintained.  The Applicants assert that in the disclosure in Lewis, the grain does not maintain an overall granular structure because it passes grains between rolls.  The Applicants also assert that the grain in Lewis does not provide a protective barrier between the functional ingredient and the surrounding dough.
The Examiner disagrees with the Applicants assertions.  Having a “wholeness of grain” and “maintains granular structure” are synonymous.  In both instances the grains are imbibed and it does not alter the grain and the grains is physically intact.  The Applicants argument is a matter of semantics.  Lewis meets that limitation of the claims and is therefore expected to achieve the same feature which is retaining “an overall granular structure”.  Further, the Examiner maintains that the claims are to a product and not a process of making.  The disclosure of rolling grains in Lewis does not remove the reference.  Lewis does disclose that the grains imbibe moisture and that the grain is not fragmented and can be in whole form [abstract; col. 2, lines 34-63].  Lewis discloses that although there may be internal microscopic fissures, that these fissures do not cause fragmenting and breaking of the grain [col. 6, lines 31-37].  Further, physical rolling is not the only way that Lewis develops the enhanced capillary action in the grain.  Lewis discloses that enhanced capillary action can also be developed by a controlled degree of physical shock such as by sudden heating [col. 6, lines 17-25].  In any case, the desire in Lewis is to retain the wholeness of the grain.
	The Examiner maintains that the grain of Lewis can provide a barrier.  The fissures referred to in Lewis are internal fissures and not necessarily external.  Lewis explicitly discloses that the grains do not take on moisture during storage [col. 2, lines 38-41].  This is indicative of the ingredient inside the grain being “protected” since the grain is able to remain stable during storage.  Further, Lewis discloses imbibed grains that are gelatinized or dried back; and that in these instances, there is a delay in the absorption of moisture [col. 7, lines 11-16, 34-39].  This is further evidence of protection provided by the grains.  Further, the Examiner notes that Applicants rely on this feature of protection but this term and its bounds have not been recited or discussed.
9.	On pages 10-11, the Applicants assert that Lewis discloses an open structure comprising a capillary network.  The Applicants assert that the imbibed grains are released in the dough when mixed with dough. The Applicants assert that Lewis fails to anticipate the claims.
The Examiner disagrees especially since Lewis discloses a delayed release when dried back imbibed grains are used as discussed above.  The Examiner notes that the rejection was not anticipatory but was obvious.
10.	On pages 11-12, the Applicants assert that Lewis does not take into account a change or reduction in the normal amount of a functional ingredient and that this feature is critical.
	The Examiner maintains Lewis because although it does not disclose a reduction in ingredients, since Lewis discloses the same ingredients used in the same manner as recited it would have been obvious that would have possessed the same feature.  Further, the Examiner notes that the argument regarding the reduction in an amount of a functional ingredient is only relevant to claim 18 and its dependents.
11.	Regarding Lewis in view of Maloney, the Applicants assert that Maloney does not cure the deficiencies of Lewis.
The Examiner maintains that Lewis was not deficient for the reasons discussed above and that Maloney discloses the limitations for which it was incorporated.
11.	Regarding Lewis in view of Artisan, the Applicants assert that the amounts in Artisan are in baker’s percentages and that Artisan does not cure the deficiencies of Lewis.
The Examiner maintains that Lewis was not deficient for the reasons discussed above and that Artisan discloses the limitations for which it was incorporated.  Further, although Artisan taught baker’s percent, when computing the ingredients based on weight, the resulting percentages were within the range of Applicants ingredients.
For the reasons above the rejections have been maintained.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793